EXHIBIT 10.3
EXECUTION VERSION
U.S. PLEDGE AGREEMENT
This U.S. PLEDGE AGREEMENT, dated as of August 31, 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), is made by MONSTER WORLDWIDE, INC., a Delaware corporation (the
“Company”) and each other Loan Party from time to time party to this Agreement
(each individually, a “Pledgor” and, collectively, the “Pledgors”) (terms used
in the preamble and the recitals have the definitions set forth in or
incorporated by reference in Article I), in favor of BANK OF AMERICA, N.A., in
its capacity as the administrative agent (together with its successor(s) thereto
in such capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of August 31, 2009 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company from time to time party thereto
(collectively with the Company, the “Borrowers”), the various financial
institutions and other Persons from time to time party thereto and the
Administrative Agent, the Lenders have made Commitments to make Loans to the
Borrowers; and
WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
each Pledgor is required to execute and deliver this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make and
continue to make Credit Extensions to the Borrowers (including the Term Lenders
making the Term Loan to the Company on the Closing Date) and to induce the
Secured Parties to enter into the Credit Agreement, each Pledgor agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Borrowers” is defined in the first recital.
“Collateral” is defined in Section 2.1.
“Company” is defined in the preamble.
U.S. Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



“Control Agreement” means an authenticated record, in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent to have “control” (as defined in the UCC) over certain
Collateral.
“Credit Agreement” is defined in the first recital.
“Distributions” means all dividends paid on Equity Interests, liquidating
dividends paid on Equity Interests, shares (or other designations) of Equity
Interests resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Equity Interests constituting
Collateral.
“Filing Statements” is defined in Section 3.4.
“Pledgor” and “Pledgors” are defined in the preamble.
“Securities Act” is defined in Section 6.2(a).
“Specified Default” means (a) an Event of Default or (b) a Default under Section
8.01(f) or (g) of the Credit Agreement.
“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than (i) contingent indemnification obligations,
(ii) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements and, (iii) to the extent Cash Collateralized, L/C
Obligations) and the Aggregate Commitments shall have been terminated.
SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3. UCC Definitions. When used herein the terms Certificated
Securities, Document, General Intangibles, Instrument, Investment Property,
Payment Intangibles, Proceeds, Securities Account and Uncertificated Securities
have the meaning provided in Article 8 or Article 9, as applicable, of the UCC.
Letters of Credit has the meaning provided in Section 5-102 of the UCC.
ARTICLE II
SECURITY INTEREST
SECTION 2.1. Grant of Security Interest. Each Pledgor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of such Pledgor’s right,
title and interest in the following property, whether now or hereafter existing,
owned or acquired by such Pledgor, and wherever located (collectively, the
“Collateral”):
(a) all Equity Interests in which such Pledgor has interests that constitute
Equity Interests of each Subsidiary Guarantor of such Pledgor described in
Schedule I;

 

2



--------------------------------------------------------------------------------



 



(b) all stock ledger books, organizational materials and other similarly related
books, records and writings relating to, used or useful in connection with or
referring to, any of the foregoing in this Section; and
(c) all Distributions and Proceeds of and from any and all of the foregoing
Collateral (including proceeds which constitute property of the types described
in this Section).
SECTION 2.2. Security for Obligations. This Agreement and the Collateral in
which the Administrative Agent for the benefit of the Secured Parties is granted
a security interest hereunder secures the payment and performance of all of the
Obligations.
SECTION 2.3. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Equity Interests pledged hereunder is permitted to be paid
(in accordance with Section 7.06 of the Credit Agreement), such Distribution or
payment may be paid directly to the applicable Pledgor, as applicable. If any
Distribution is made in contravention of Section 7.06 of the Credit Agreement,
such Pledgor, shall hold the same segregated and in trust for the Administrative
Agent until paid to the Administrative Agent in accordance with Section 4.1.3.
SECTION 2.4. Security Interest Absolute, etc. This Agreement shall in all
respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date has occurred. All rights of the Secured Parties and the
security interests granted to the Administrative Agent (for its benefit and the
ratable benefit of each other Secured Party) hereunder, and all obligations of
the Pledgors hereunder, shall, in each case, be absolute, unconditional and
irrevocable irrespective of:
(a) any lack of validity, legality or enforceability of any Loan Document;
(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other Pledgor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Pledgor) of, or collateral securing, any Obligations;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligations;
(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Pledgor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

 

3



--------------------------------------------------------------------------------



 



(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a grantor (including the Pledgors hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor (other than any defense of the payment in full of the Obligations).
SECTION 2.5. Postponement of Subrogation. Each Pledgor agrees that it will not
exercise any rights against another Pledgor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party until the
Termination Date. No Pledgor shall seek or be entitled to seek any contribution
or reimbursement from any Loan Party, in respect of any payment made under any
Loan Document or otherwise, until following the Termination Date. Any amount
paid to such Pledgor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Secured Parties
and shall immediately be paid and turned over to the Administrative Agent for
the benefit of the Secured Parties in the exact form received by such Pledgor
(duly endorsed in favor of the Administrative Agent, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 6.1; provided that if such Pledgor has made payment to
the Secured Parties of all or any part of the Obligations and the Termination
Date has occurred, then at such Pledgor’s request, the Administrative Agent (on
behalf of the Secured Parties) will, at the expense of such Pledgor, execute and
deliver to such Pledgor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Pledgor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Pledgor shall refrain from taking any action or commencing any proceeding
against any Loan Party (or its successors or assigns, whether in connection with
a bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Agreement to any Secured Party.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into the Credit Agreement and for the
Lenders to make and continue to make Credit Extensions to the Borrowers
(including the Term Lenders making the Term Loan to the Company on the Closing
Date), the Pledgors represent and warrant to each Secured Party as set forth
below.
SECTION 3.1. As to Equity Interests of the Pledgors’ Subsidiaries.
(a) With respect to any direct Subsidiary of any Pledgor the equity of which is
pledged hereunder as Collateral for the Obligations and that is:
(i) a corporation, business trust, joint stock company or similar Person, all
Equity Interests issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable (or equivalent thereof to the extent
applicable in the jurisdiction in which Equity Interests are issued), and
represented by a certificate;

 

4



--------------------------------------------------------------------------------



 



(ii) a limited liability company organized under the laws of any State of the
U.S., no Equity Interest issued by such Subsidiary fails to expressly provide
that such Equity Interest is a security governed by Article 8 of the UCC; and
(iii) a partnership or limited liability company, no Equity Interests issued by
such Subsidiary (A) is dealt in or traded on securities exchanges or in
securities markets, or (B) is held in a Securities Account, except, with respect
to this clause (a)(iii), Equity Interests (x) for which the Administrative Agent
is the registered owner or (y) that are subject to a Control Agreement entered
into by such Pledgor, the Administrative Agent and the issuer of such Equity
Interests.
(b) Each Pledgor has delivered all Certificated Securities constituting
Collateral held by such Pledgor on the Closing Date to the Administrative Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer acceptable to the Administrative Agent.
(c) With respect to Uncertificated Securities constituting Collateral (other
than Uncertificated Securities credited to a Securities Account) owned by any
Pledgor, such Pledgor has caused the issuer thereof either to (i) register the
Administrative Agent as the registered owner of such security or (ii) agreed in
writing with such Pledgor and the Administrative Agent that such issuer will
comply with instructions with respect to such security originated by the
Administrative Agent without further consent of such Pledgor.
(d) The percentage of the issued and outstanding Equity Interests of each
Subsidiary pledged by each Pledgor hereunder is as set forth on Schedule I.
SECTION 3.2. Pledgor Name, Location, etc.
(a) The jurisdiction in which each Pledgor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.
(b) During the four months preceding the date hereof, no Pledgor has been known
by any legal name different from the one set forth on the signature page hereto,
nor has such Pledgor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.
(c) Each Pledgor’s federal taxpayer identification number is (and, during the
four months preceding the date hereof, such Pledgor has not had a federal
taxpayer identification number different from that) set forth in Item C of
Schedule II hereto.
(d) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Pledgor.

 

5



--------------------------------------------------------------------------------



 



SECTION 3.3. Ownership, No Liens, etc. Each Pledgor has rights in or the power
to transfer the Collateral, and each Pledgor owns its Collateral free and clear
of any Lien, except for Permitted Liens. No effective financing statement or
other filing similar in effect covering all or any part of the Collateral is on
file in any applicable recording office, except those filed in favor of the
Administrative Agent relating to this Agreement.
SECTION 3.4. Validity, etc. This Agreement creates a valid security interest in
the Collateral securing the payment of the Obligations in accordance with
Section 2.2. Each Pledgor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Pledgor’s location listed in Item A of
Schedule II (collectively, the “Filing Statements”) (or has authenticated and
delivered to the Administrative Agent the Filing Statements suitable for filing
in such offices) and has taken all actions reasonably necessary to obtain
control of the Collateral as provided in Section 9-106 of the UCC. Upon the
filing of the Filing Statements with the appropriate agencies therefor, the
security interests created under this Agreement shall constitute perfected
security interests in the Collateral described on such Filing Statements in
favor of the Administrative Agent on behalf of the Secured Parties to the extent
that a security interest therein may be perfected by filing pursuant to the
relevant UCC, prior to all other Liens (other than Permitted Liens).
SECTION 3.5. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, filings required under the UCC or under the
Law of any foreign jurisdiction, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either:
(a) for the grant by the Pledgors of the security interest granted hereby or for
the execution, delivery and performance of this Agreement by the Pledgors;
(b) for the perfection or maintenance of the security interests hereunder,
including the first priority (subject to Permitted Liens) nature of such
security interests (except with respect to the Filing Statements), or the
exercise by the Administrative Agent of its rights and remedies hereunder; or
(c) for the exercise by the Administrative Agent of the voting or, as may be
required in connection with a disposition of securities by Laws affecting the
offering and sale of securities generally, other rights provided for in this
Agreement, or, except (i) with respect to any securities issued by a Subsidiary
of the Pledgors, as may be required in connection with a disposition of such
securities by Laws affecting the offering and sale of securities generally, the
remedies in respect of the Collateral pursuant to this Agreement and (ii) any
“change of control” or similar filings required by state licensing agencies.
SECTION 3.6. Best Interests. It is in the best interests of each Pledgor (other
than the Borrowers) to execute this Agreement inasmuch as such Pledgor will, as
a result of being a Subsidiary of certain of the Borrowers, derive substantial
direct and indirect benefits from the Loans made from time to time to the
Borrowers by the Lenders pursuant to the Credit Agreement and the execution and
delivery of Secured Hedge Agreements and Secured Cash Management Agreements
among the Borrowers, other Loan Parties and certain Secured Parties, and each
Pledgor agrees that the Secured Parties are relying on this representation in
agreeing to make such Loans and other extensions of credit pursuant to the
Credit Agreement to the Borrowers.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
Each Pledgor covenants and agrees that, until the Termination Date, such Pledgor
will perform, comply with and be bound by the obligations set forth below.
SECTION 4.1. As to Investment Property.
SECTION 4.1.1. Equity Interests of the Pledgors’ Subsidiaries. No Pledgor will
allow any of its Subsidiaries the equity of which is pledged hereunder as
Collateral for the Obligations and:
(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;
(b) that is a partnership or limited liability company, to (i) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) fail to expressly provide in its Organization Documents
that its Equity Interests are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Equity Interests in a Securities Account , except,
with respect to this clause (b), Equity Interests (x) for which the
Administrative Agent is the registered owner or (y) that are subject to a
Control Agreement entered into by such Pledgor, the Administrative Agent and the
issuer of such Equity Interests; and
(c) to issue Equity Interests in addition to or in substitution for the Equity
Interests pledged hereunder, except to such Pledgor or to another Pledgor (and
such Equity Interests are immediately pledged and delivered to the
Administrative Agent pursuant to the terms of this Agreement).
SECTION 4.1.2. Certificated and Uncertificated Securities.
(a) Such Pledgor will deliver all Certificated Securities that constitute
Collateral owned or held by such Pledgor to the Administrative Agent, together
with duly executed undated blank stock powers, or other equivalent instruments
of transfer reasonably acceptable to the Administrative Agent.
(b) Such Pledgor will cause the issuer of any and all Uncertificated Securities
(other than Uncertificated Securities credited to a Securities Account)
constituting Investment Property and Collateral owned or held by such Pledgor,
to either (i) register the Administrative Agent as the registered owner thereof
on the books and records of the issuer or (ii) execute a Control Agreement
relating to such Investment Property pursuant to which the issuer agrees to
comply with the Administrative Agent’s instructions with respect to such
Uncertificated Securities during the existence of an Event of Default without
further consent by such Pledgor.

 

7



--------------------------------------------------------------------------------



 



SECTION 4.1.3. Distributions; Voting Rights; etc. Each Pledgor agrees promptly
upon receipt of notice of the occurrence of a Specified Default from the
Administrative Agent and without any request therefor by the Administrative
Agent, so long as such Specified Default shall continue:
(a) to deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to the Administrative Agent all Distributions with respect
to Investment Property that is Collateral, all interest, principal, other cash
payments on Payment Intangibles, and all Proceeds of the Collateral, in each
case thereafter received by such Pledgor, all of which shall be held by the
Administrative Agent as additional Collateral; and
(b) with respect to Collateral consisting of general partner interests or
limited liability company interests,
(i) to promptly modify its Organization Documents to admit the Administrative
Agent as a general partner or member, as applicable;
(ii) so long as the Administrative Agent has notified such Pledgor of the
Administrative Agent’s intention to exercise its voting power under this clause,
that the Administrative Agent may exercise (to the exclusion of such Pledgor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Pledgor hereby grants
the Administrative Agent an irrevocable proxy, exercisable under such
circumstances, to vote such Investment Property; and
(iii) to promptly deliver to the Administrative Agent such additional proxies
and other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Pledgor, but which such Pledgor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by such Pledgor separate and apart from its other property in trust for the
Administrative Agent. The Administrative Agent agrees that unless a Specified
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in this Section 4.1.3, such Pledgor will have
the exclusive voting power with respect to any Investment Property constituting
Collateral and the Administrative Agent will, upon the written request of such
Pledgor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Pledgor which are necessary to allow such Pledgor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Pledgor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.
SECTION 4.1.4. Continuous Pledge. Each Pledgor will at all times keep pledged to
the Administrative Agent pursuant hereto, on a first-priority, perfected basis
(subject only to Permitted Liens) all Distributions and other Proceeds and
rights from time to time received by or distributable to such Pledgor in respect
of any of the Collateral.

 

8



--------------------------------------------------------------------------------



 



SECTION 4.2. Change of Name, etc. No Pledgor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Administrative Agent.
SECTION 4.3. Further Assurances, etc. Each Pledgor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or that the Administrative Agent may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, such Pledgor will:
(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Specified Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent;
(b) file (and hereby authorize the Administrative Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices as may be reasonably necessary or that the Administrative
Agent may reasonably request in order to perfect and preserve the security
interests and other rights granted or purported to be granted to the
Administrative Agent hereby;
(c) deliver to the Administrative Agent and at all times keep pledged to the
Administrative Agent pursuant hereto, on a first-priority, perfected basis
(subject only to Permitted Liens), at the reasonable request of the
Administrative Agent, all Equity Interests of each Subsidiary of each Pledgor
constituting Collateral, all Distributions with respect thereto, and all
Proceeds and rights from time to time received by or distributable to such
Pledgor in respect of any of the foregoing Collateral;
(d) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail; and
(e) do all things reasonably requested by the Administrative Agent in accordance
with this Agreement in order to enable to Administrative Agent to have and
maintain control over the Collateral.
With respect to the foregoing and the grant of the security interest hereunder,
each Pledgor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. Each Pledgor agrees that a carbon, photographic or
other reproduction of this Agreement or any UCC financing statement covering the
Collateral or any part thereof shall be sufficient as a UCC financing statement
where permitted by Law.

 

9



--------------------------------------------------------------------------------



 



ARTICLE V
THE ADMINISTRATIVE AGENT
SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Pledgor and in the name of such
Pledgor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of a Specified
Default, to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b) to receive, endorse, and collect any drafts or other Instruments and
Documents, in connection with clause (a) above;
(c) to file any claims or take any action or institute any proceedings which the
Administrative Agent may reasonably deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and
(d) to perform the affirmative obligations of such Pledgor hereunder.
Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
SECTION 5.2. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for:
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Administrative Agent has or is deemed to have knowledge of
such matters, or
(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

10



--------------------------------------------------------------------------------



 



SECTION 5.3. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral, if it takes such action for that purpose as each Pledgor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Specified Default, but failure of the Administrative Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.
ARTICLE VI
REMEDIES
SECTION 6.1. Certain Remedies. If any Specified Default shall have occurred and
be continuing:
(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) take possession of any Collateral not already in its possession without
demand and without legal process;
(ii) require each Pledgor to, and each Pledgor hereby agrees that it will, at
its expense and upon request of the Administrative Agent forthwith, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to both parties;
(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;
(iv) without notice except as specified below, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Pledgor agrees that, to the extent notice
of sale shall be required by Law, at least ten days’ prior notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Obligations as set forth in Section 8.03 of the Credit Agreement.

 

11



--------------------------------------------------------------------------------



 



(c) The Administrative Agent may:
(i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the Lien hereunder;
(ii) notify the parties obligated on any of the Collateral to make payment to
the Administrative Agent of any amount due or to become due thereunder;
(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(iv) endorse any checks, drafts, or other writings in any Pledgor’s name to
allow collection of the Collateral;
(v) take control of any Proceeds of the Collateral; and
(vi) execute (in the name, place and stead of any Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
SECTION 6.2. Securities Laws. If the Administrative Agent shall determine to
exercise its right to sell all or any of the Collateral that are Equity
Interests pursuant to Section 6.1, each Pledgor agrees that, upon request of the
Administrative Agent, each Pledgor will, at its own expense:
(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of such Pledgor, use its commercially reasonable efforts to cause)
each issuer of the Collateral contemplated to be sold and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the reasonable opinion of the Administrative Agent, advisable to register
such Collateral under the provisions of the Securities Act of 1933, as from time
to time amended (the “Securities Act”), and cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by Law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the reasonable
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

 

12



--------------------------------------------------------------------------------



 



(b) use its commercially reasonable efforts to exempt the Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by the Administrative
Agent;
(c) cause (or, with respect to any issuer that is not a Subsidiary of such
Pledgor, use its commercially reasonable efforts to cause) each such issuer to
make available to its security holders, as soon as practicable, an earnings
statement that will satisfy the provisions of Section 11(a) of the Securities
Act; and
(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable Law.
Each Pledgor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Administrative Agent or the Secured
Parties by reason of the failure by such Pledgor to perform any of the covenants
contained in this Section and consequently agrees that, if such Pledgor shall
fail to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value (as determined by the
Administrative Agent) of such Collateral on the date the Administrative Agent
shall demand compliance with this Section.
SECTION 6.3. Compliance with Restrictions. Each Pledgor agrees that in any sale
of any of the Collateral whenever a Specified Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the Distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Pledgor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Pledgor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
SECTION 6.4. Protection of Collateral. The Administrative Agent may from time to
time, at its option, (a) perform any act which any Pledgor is required to
perform but fails to perform within a reasonable period of time after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of a Specified
Default) and (b) take any other action which the Administrative Agent reasonably
deems necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein and, in each case, the reasonable
expenses of the Administrative Agent incurred in connection therewith shall be
payable by such Pledgor pursuant to Section 10.04 of the Credit Agreement.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS PROVISIONS
SECTION 7.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Agreement shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon the Pledgors and their successors, transferees
and assigns and shall inure to the benefit of and be enforceable by each Secured
Party and its successors, transferees and assigns; provided that no Pledgor may
(unless otherwise permitted under the terms of the Credit Agreement or this
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders.
SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by any Pledgor from its obligations
under this Agreement, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent (on behalf of the Lenders or
the Required Lenders, as the case may be, pursuant to Section 10.01 of the
Credit Agreement) and the Pledgors and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
SECTION 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)), in each case, including without
limitation all Distributions, products and proceeds of such Collateral, without
delivery of any instrument or performance of any act by any party. Upon the
occurrence of the Termination Date, this Agreement and all obligations of each
Pledgor hereunder shall automatically terminate without delivery of any
instrument or performance of any act by any party. A Pledgor shall automatically
be released from its obligations hereunder upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Pledgor
ceases to be a Subsidiary of the Company and any of its Subsidiaries. Upon any
such Disposition, other permitted transaction or termination, the Administrative
Agent will, at the Pledgors’ sole expense, deliver to the Pledgors, without any
representations, warranties or recourse of any kind whatsoever, all Collateral
held by the Administrative Agent hereunder, and execute and deliver to the
Pledgors such documents as the Pledgors shall reasonably request to evidence
such termination.

 

14



--------------------------------------------------------------------------------



 



SECTION 7.6. Additional Pledgors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Pledgor” hereunder with the same force and effect as if it were originally a
party to this Agreement and named as a “Pledgor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Pledgor
hereunder, and the rights and obligations of each Pledgor hereunder shall remain
in full force and effect notwithstanding the addition of any new Pledgor as a
party to this Agreement. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no Inactive Subsidiary shall be required
to execute any Loan Document.
SECTION 7.7. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Law.
SECTION 7.8. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions thereof.
SECTION 7.9. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE

 

15



--------------------------------------------------------------------------------



 



COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH PLEDGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

 

16



--------------------------------------------------------------------------------



 



SECTION 7.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.12. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
via other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 7.13. Agreements. Without limiting any of the rights, remedies,
privileges or benefits provided hereunder to the Administrative Agent for its
benefit and the ratable benefit of the other Secured Parties, each Pledgor and
the Administrative Agent hereby agree that the terms and provisions of this
Agreement in respect of any Collateral subject to the pledge or other Lien of
any other Collateral Document are, and shall be deemed to be, supplemental and
in addition to the rights, remedies, privileges and benefits provided to the
Administrative Agent and the other Secured Parties under such other Collateral
Document and under applicable Law to the extent consistent with applicable Law;
provided that, in the event that the terms of this Agreement conflict or are
inconsistent with the applicable other Collateral Document or applicable Law
governing such other Collateral Document, (a) to the extent that the provisions
of such other Collateral Document or applicable foreign Law are, under
applicable foreign Law, necessary for the creation, perfection or priority of
the security interests in the Collateral subject to such foreign pledge
agreement, the terms of such other Collateral Document or such applicable Law
shall be controlling and (b) otherwise, the terms hereof shall be controlling.
SECTION 7.14. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

            MONSTER WORLDWIDE, INC.
      By:   /s/ Timothy T. Yates         Name:   Timothy T. Yates       
Title:   Executive Vice President and
Chief Financial Officer        MONSTER (CALIFORNIA), INC.
      By:   /s/ Timothy T. Yates         Name:   Timothy T. Yates       
Title:   President   

U.S. Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke        Title:  
Vice President   

U.S. Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



         

ANNEX I
to U.S. Pledge Agreement
SUPPLEMENT TO
PLEDGE AGREEMENT
This SUPPLEMENT, dated as of                       _____, _____  (this
“Supplement”), is to the U.S. Pledge Agreement, dated as of August 31, 2009 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Agreement”), among the Pledgors (such term, and other terms used in
this Supplement, to have the meanings set forth in Article I of the Agreement)
from time to time party thereto, in favor of BANK OF AMERICA, N.A., as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
August 31, 2009 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company from time to time party thereto (collectively with
the Company, the “Borrowers”), the various financial institutions and other
Persons from time to time party thereto and the Administrative Agent, the
Lenders have extended Commitments to make Loans to the Borrowers; and
WHEREAS, pursuant to the provisions of Section 7.6 of the Agreement, each of the
undersigned is becoming a Pledgor under the Agreement; and
WHEREAS, each of the undersigned desires to become a “Pledgor” under the
Agreement in order to induce the Lenders to continue to make Loans under the
Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows:
SECTION 1. Party to Agreement, etc. In accordance with the terms of the
Agreement, by its signature below each of the undersigned hereby irrevocably
agrees to become a Pledgor under the Agreement with the same force and effect as
if it were an original signatory thereto and each of the undersigned hereby
(a) creates and grants to the Administrative Agent, its successors and assigns,
a security interest in all of the undersigned’s right, title and interest in and
to the Collateral, (b) agrees to be bound by and comply with all of the terms
and provisions of the Agreement applicable to it as a Pledgor and (c) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects as of the date hereof,
unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date. In furtherance of the foregoing, each
reference to a “Pledgor” and/or “Pledgors” in the Agreement shall be deemed to
include each of the undersigned.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Representations. Each of the undersigned Pledgors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Agreement constitute the legal,
valid and binding obligation of each of the undersigned, enforceable against it
in accordance with its terms.
SECTION 3. Full Force of Agreement. Except as expressly supplemented hereby, the
Agreement shall remain in full force and effect in accordance with its terms.
SECTION 4. Severability. If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Supplement by facsimile or
via other electronic means shall be effective as delivery of a manually executed
counterpart of this Supplement.
SECTION 7. ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
* * * * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:      

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:    
 
          BANK OF AMERICA, N.A.,
as Administrative Agent    
 
         
By:
 
 
   
 
  Name:       
 
  Title:       

 

 



--------------------------------------------------------------------------------



 



[COPY SCHEDULES FROM PLEDGE AGREEMENT]

 

 